
	
		II
		109th CONGRESS
		2d Session
		S. 3783
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Mr. Lautenberg
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 and the
		  Foreign Trade Zones Act to simplify the tax and eliminate the drawback fee on
		  certain distilled spirits used in nonbeverage products manufactured in a United
		  States foreign trade zone for domestic use and export.
	
	
		1.Special rules for nonbeverage
			 products manufactured in a United States foreign trade zone
			(a)In
			 generalSubpart E of part I of subchapter A of chapter 51 of the
			 Internal Revenue Code of 1986 is amended by inserting after section 5062 the
			 following new section:
				
					5063.Exception for
				nonbeverage products manufactured in a United States foreign trade
				zone
						(a)General
				ruleIn the case of domestic distilled spirits on which a tax
				would be determined under this subchapter, when used in a foreign trade zone
				for the manufacture or production of nonbeverage products, in lieu of payment
				of the tax under this subchapter by the distilled spirits plant proprietor,
				distilled spirits may be transferred without payment of tax to an activated
				foreign trade zone. Upon demonstration to the Secretary of the manufacture or
				production of nonbeverage products in a foreign trade zone using the distilled
				spirits withdrawn from bond without payment of tax, authorized manufacturers
				and producers of nonbeverage products, are not subject to the tax under section
				5001. In case of any removal, sale, transport, or use of distilled spirits not
				authorized under section 5061 for which taxes have not been paid, the full rate
				of tax under section 5001 shall be paid by any person responsible.
						(b)ApplicationThe
				Secretary may require persons eligible for the application of this section to
				file an adequate bond and permit as reasonably determined by the Secretary.
				Every person subject to the application of this section shall register annually
				with the Secretary, keep such books and records as may be necessary to
				establish the fact that distilled spirits received on which no tax has been
				determined were used in the manufacture or production of nonbeverage products,
				and be subject to monthly reporting and such rules and regulations in relation
				thereto as the Secretary may prescribe to secure the Treasury against
				fraud.
						(c)Powers of the
				SecretaryFor purposes of ascertaining the correctness of the
				application of this section, the Secretary is authorized to examine any books,
				papers, records, or memoranda as may be necessary to establish the fact that
				the distilled spirits received were used in the manufacture or production of
				nonbeverage products, to require the attendance of the person or of any officer
				or employee of such person or the attendance of any other person having
				knowledge of the premises, to take testimony with reference to any matter
				covered, and to administer oaths to any person giving such testimony.
						(d)Demonstration
				of use in the manufacturing or production of nonbeverage
				productsExcept in the case of knowing and willful noncompliance,
				application of this section shall not be denied in the case of failure to
				comply with any requirement imposed under this section, or any rule or
				regulation issued pursuant to this section, upon the person manufacturing or
				producing the nonbeverage product demonstrating that distilled spirits for
				which taxes have not been paid transferred to an activated foreign trade zone
				were in fact used in the manufacture or production of nonbeverage
				products.
						(e)Formula and
				manufacturing infractions for manufacturers and producers of nonbeverage
				products in foreign trade zonesIn the case of failure to comply
				with any formula or manufacturing requirement imposed under this section or any
				rule or regulations issued pursuant to this section, the manufacturer or
				producer of nonbeverage products shall be liable for a penalty up to $1,000 for
				each failure to comply unless it is shown that the failure to comply was due to
				reasonable cause. No penalty imposed under this subsection shall exceed the
				amount of tax which would have been determined under this subchapter without
				regard to this section. The penalty imposed by this subsection shall be
				assessed, collected, and paid in the same manner as taxes under this
				subchapter, within 30 days of notification by the Secretary. Any excise tax
				determined to be owed through monthly reporting processes and procedures for
				submission and approval of formulas, on-site inspection, or audit shall be paid
				by the manufacturer or producer of nonbeverage products within 30 days of
				notification by the Secretary.
						(f)DefinitionsFor
				purposes of this section—
							(1)Authorized
				manufacturers and producersThe term authorized
				manufacturers and producers means those manufacturers and producers of
				nonbeverage products that are registered with the Secretary, agree to monthly
				reporting and have received manufacturing or processing authority from the
				United States Foreign Trade Zones Board.
							(2)Nonbeverage
				productThe term nonbeverage product means
				medicines, medicinal preparations, food products, flavors, flavoring extracts,
				or perfume, which are unfit for beverage
				purposes.
							.
			(b)Conforming
			 amendments
				(1)The table of
			 sections for subpart E of part I of subchapter A of chapter 51 of the Internal
			 Revenue Code of 1986 is amended by inserting after the item relating to section
			 5062 the following new item:
					
						
							Sec. 5063. Exception for
				nonbeverage products manufactured in a United States foreign trade
				zone.
						
						.
				(2)Section
			 5005(e)(2) of such Code is amended by inserting used as described in
			 section 5063, after deposited in a foreign-trade
			 zone,.
				(3)Section 5214(a)
			 of such Code is amended by striking the period at the end of paragraph (13) and
			 inserting ; or, and by adding at the end the following new
			 paragraph:
					
						(14)without payment
				of tax as authorized by section
				5063.
						.
				(4)Section 5003 of
			 such Code is amended by adding at the end the following new paragraph:
					
						(18)For provisions
				relating to an exception for nonbeverage products manufactured in a United
				States foreign trade
				zone.
						.
				(c)Foreign trade
			 zonesSection 3 of the Act of
			 June 18, 1934 (commonly known as the Foreign Trade Zones Act; 19 U.S.C. 81c) is
			 amended—
				(1)in subsection (a), in the second proviso,
			 by inserting or determined after paid; and
				(2)in subsection (c)(2)—
					(A)by inserting in the second sentence before
			 the end period the following: and such products, upon approval by the
			 Secretary of the Treasury and the Foreign Trade Zones Board, shall be eligible
			 for tax treatment pursuant to section 5063 of the Internal Revenue Code of
			 1986.;
					(B)by striking
			 or flavoring extract and inserting flavoring extract, or
			 perfume; and
					(C)by adding at the
			 end the following: Distilled spirits for manufacturing or production of
			 nonbeverage products for which taxes have not been paid shall be admitted to
			 the foreign trade zone in domestic status and reported to the Bureau of Customs
			 and Border Protection in accordance with admission procedures, including direct
			 delivery as applicable..
					(d)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			
